

116 S2404 IS: Western Wildfire Support Act of 2021
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2404IN THE SENATE OF THE UNITED STATESJuly 20, 2021Ms. Cortez Masto introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve Federal activities relating to wildfires, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Western Wildfire Support Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—PreparationSec. 101. Firefighting accounts.Sec. 102. Reimbursement for wildfires caused by military training.Sec. 103. Strategic wildland fire management planning.Sec. 104. Accounts to assist communities in planning and preparing for wildfires.Sec. 105. Community support during disaster response.TITLE II—Wildfire detection and suppression supportSec. 201. Wildfire detection equipment.Sec. 202. Grant program for slip-on tank units.Sec. 203. Assistance to States for operation of air tankers.Sec. 204. Research and development of unmanned aircraft system fire applications.Sec. 205. Study on effects of drone incursions on wildfire suppression.Sec. 206. Study on wildfire detection equipment and integration of artificial intelligence technologies.TITLE III—Post-fire recovery supportSec. 301. Funding for online guides for post-fire assistance.Sec. 302. Long-Term Burned Area Recovery account.Sec. 303. Prize for wildfire-related invasive species reduction.2.DefinitionsIn this Act: (1)Congressional committeesThe term congressional committees means—(A)the Committee on Energy and Natural Resources and the Committee on Appropriations of the Senate; and(B)the Committee on Natural Resources and the Committee on Appropriations of the House of Representatives.(2)Federal landThe term Federal land means—(A)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702));(B)units of the National Park System;(C)units of the National Wildlife Refuge System;(D)land held in trust by the United States for the benefit of Indian Tribes or members of an Indian Tribe; and(E)land in the National Forest System. (3)National Forest System(A)In generalThe term National Forest System has the meaning given the term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(B)ExclusionThe term National Forest System does not include—(i)the national grasslands and land utilization projects administered under title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or(ii)National Forest System land east of the 100th meridian. (4)SecretariesThe term Secretaries means—(A)the Secretary of the Interior; and(B)the Secretary of Agriculture. (5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of the Interior, in the case of Federal land under the jurisdiction of the Secretary of the Interior; and(B)the Secretary of Agriculture, in the case of Federal land under the jurisdiction of the Secretary of Agriculture.IPreparation101.Firefighting accounts(a)Establishment of accountsThere are established in the Treasury of the United States the following accounts:(1)The Firefighting Operations account for the Department of Agriculture.(2)The Firefighting Operations account for the Department of the Interior.(b)Budget activities within accountsThe following activities shall be specified for funding within each Firefighting Operations account established by subsection (a):(1)Ground-based firefighting operations.(2)Aircraft use in firefighting operations.(c)Authorization of appropriations(1)Ground-based firefighting operations(A)Department of AgricultureThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter to the account established by subsection (a)(1) not more than $3,000,000,000 for ground-based firefighting operations.(B)Department of the InteriorThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter to the account established by subsection (a)(2) not more than $1,000,000,000 for ground-based firefighting operations.(2)Aircraft use in firefighting operationsThere is authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter to the accounts established by subsection (a), a total amount of not more than $500,000,000 for aircraft use in firefighting operations.(d)Presidential budget requestsFor fiscal year 2023 and each fiscal year thereafter, each Secretary concerned shall submit through the budget request of the President and in accordance with subsection (c), a request for amounts in the Wildland Fire Management appropriation account of the Secretary concerned to carry out the activities described in subsection (e).(e)Authorized activities(1)In generalThe Secretaries shall use amounts provided to the respective accounts established under subsection (a) as follows:(A)The Secretary of Agriculture shall use amounts appropriated under subsection (c)(1)(A) to carry out management activities for active wildfires through the Forest Service, except that none of the amounts may be used for the operation of aircraft.(B)The Secretary of the Interior shall use amounts appropriated under subsection (c)(1)(B) to carry out management activities for active wildfires, except that none of the amounts may be used for the operation of aircraft.(C)The Secretary concerned shall use amounts appropriated under subsection (c)(2) to acquire, by contract or purchase, and use aircraft, including unmanned aerial systems, for operations relating to wildland fires.(2)LimitationThe Secretary concerned shall not use to carry out any activity authorized by paragraph (1)(C) amounts appropriated to accounts of the Secretary concerned other than amounts in the accounts established by subsection (a) specified for activities described in subsection (b)(2).(f)Accounting reports(1)In generalEach Secretary concerned shall submit to the congressional committees monthly accounting reports regarding the amounts that have been obligated and expended under this section during the preceding month of the applicable fiscal year.(2)InclusionsEach report under paragraph (1) shall include a description of, with respect to the period covered by the report—(A)Federal ground-based equipment costs;(B)Federal aircraft use costs;(C)Federal personnel costs;(D)on-incident and off-incident support costs; and(E)funding allocated from the Wildland Fire Management account of the Secretary concerned to pay for administrative costs.(3)RequirementsEach report under paragraph (1) shall be prepared in accordance with applicable national fire plan reporting procedures.102.Reimbursement for wildfires caused by military training(a)Reimbursement requiredThe Secretary of Defense shall, on application by a State or Federal agency, reimburse the State or Federal agency for the reasonable costs of the State or Federal agency for services provided in connection with fire suppression as a result of a fire caused by military training or other actions carried out by the Armed Forces or employees of the Department of Defense.(b)LimitationServices reimbursable under subsection (a) shall be limited to services proximately related to the fire for which reimbursement is sought.(c)ApplicationEach application from a State or Federal agency for reimbursement for costs under subsection (a) shall provide an itemized request of the services covered by the application, including the costs of the services.(d)FundsReimbursements under subsection (a) shall be made from amounts authorized to be appropriated to the Department of Defense for operation and maintenance. 103.Strategic wildland fire management planning(a)In generalNot later than September 30, 2024, the Secretary concerned shall, in accordance with this section, establish a series of spatial fire management plans.(b)Use of existing plansTo comply with this section, the Secretary concerned may use a fire management plan in existence on the date of enactment of this Act.(c)UpdatesTo be valid, a spatial fire management plan established under this section shall not be in use for longer than the 10-year period beginning on the date on which the plan is established.(d)Sub-Unit plansThe Secretary concerned shall establish a spatial fire management plan for each unit of Federal land with more than 10 acres of burnable vegetation under the jurisdiction of the Secretary concerned.(e)ContentsFor each spatial fire management plan established under this section, the Secretary concerned shall—(1)base the plans on a landscape-scale risk assessment that includes—(A)risks to firefighters;(B)risks to communities;(C)risks to highly valuable resources; and(D)other relevant considerations determined by the Secretary concerned;(2)include direction, represented in spatial form, from land management plans and resource management plans;(3)in coordination with States, delineate potential wildland fire operational delineations that—(A)identify potential control locations; and(B)specify the places in which firefighters will not be sent because of the presence of unacceptable risk, including areas determined by the Secretary concerned as—(i)exceeding a certain slope;(ii)containing too high of a volume of hazardous fuels, under certain weather conditions; or(iii)containing other known hazards;(4)include a determination of average severe fire weather for the plan area;(5)include prefire planning provisions;(6)include a plan for postfire activities that—(A)would better enable a Burned Area Emergency Response Team working on a large fire incident to address emergency stabilization and erosion quickly; and(B)specifies ways in which the Burned Area Emergency Response Team would seek to prevent the proliferation of invasive species in working on the large fire incident; and(7)include, at a minimum, any other requirement determined to be necessary by the Secretary concerned.(f)Consistency with management plansThe spatial fire management plans established under this section shall be consistent with the fire management objectives and land management objectives in the applicable land management plan or resource management plan.(g)Revisions to land management plans and resource management plansA revision to a land management plan or resource management plan shall consider fire ecology and fire management in a manner that facilitates the issuance of direction for an incident response.(h)Engagement during land management planningA supervisory employee of the Department of the Interior or the Department of Agriculture that is funded through a Firefighting Operations account established under section 101 shall participate directly in the creation or revision of an applicable land management plan or resource management plan to incorporate an assessment, protocol, or plan developed under this Act into the planning process.104.Accounts to assist communities in planning and preparing for wildfires(a)Establishment of accountsThere are established in the Treasury of the United States the following accounts:(1)The Community-Supported Land-Use Planning Assistance account for the Department of Agriculture.(2)The Community-Supported Land-Use Planning Assistance account for the Department of the Interior.(b)Budget activities within accountsThe following activities shall be specified for funding within each Community-Supported Land-Use Planning Assistance account established by subsection (a):(1)The Firewise Program operated by the National Fire Protection Association.(2)Community wildfire protection programs.(3)The Fire-Adapted Communities Learning Network.(4)Vegetation management by communities.(c)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter for the accounts established by subsection (a) such sums as are necessary to carry out this section, not to exceed $200,000,000.(d)Presidential budget requestsFor fiscal year 2023 and each fiscal year thereafter, each Secretary concerned shall submit through the budget request of the President and in accordance with subsection (c), a request for amounts in the Wildland Fire Management appropriation account of the Secretary concerned to carry out the activities described in subsection (b).(e)Authorized activitiesThe Secretary concerned shall use amounts in the accounts established by subsection (a) as follows:(1)With respect to amounts appropriated for the activity described in subsection (b)(1), the Secretary concerned may—(A)cosponsor the Firewise Program; and(B)support the expansion of the Firewise Communities/USA Recognition Program to additional at-risk communities.(2)With respect to amounts appropriated for the activity described in subsection (b)(2), the Secretary concerned may provide assistance to at-risk communities to establish and revise—(A)a community wildfire protection plan (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); or(B)a community evacuation plan.(3)With respect to amounts appropriated for the activity described in subsection (b)(3), the Secretary concerned shall establish a small grant program to address local hazard reduction on Federal, State, or private land, subject to the conditions that—(A)a grant provided under the program—(i)may be awarded to an organization in an at-risk community to address, in a sole instance, a hazardous fuel in a specific location, including piling and burning, and implementing a prescribed fire on private land;(ii)shall not exceed $20,000; and(iii)shall require cost-sharing assistance in an amount equal to not less than 10 percent of the amount of the grant;(B)the work identified for funding under the grant shall be accomplished by a team composed of, at a minimum—(i)a private citizen;(ii)a representative of a nonprofit organization; and(iii)a local fire department, including a volunteer fire department;(C)to be eligible for a grant under the program, a strategic plan outlining the means by which the applicant will address a hazardous fuel shall be submitted to the Secretary concerned; and(D)on completion of a grant project, the grant recipient shall—(i)submit to the Secretary concerned a report; and(ii)participate in training another grant recipient during the following fiscal year.(4)With respect to amounts appropriated for the activity described in subsection (b)(4), the Secretary concerned may provide cost-sharing assistance for the establishment and operation of a local program in an at-risk community to assist homeowners in the disposal of brush and slash generated by hazard reduction activities. 105.Community support during disaster response(a)In generalThe Secretaries shall establish a program to train and certify a citizen who wishes to be able to volunteer to assist the Secretaries during a wildland fire incident.(b)Service(1)In generalThe Secretaries shall establish several categories of service for each manner in which a volunteer certified under this section may provide assistance.(2)Direct suppression of wildland firesNo volunteer certified under this section may engage in an operation to directly suppress a wildland fire.(3)DirectionA volunteer under this section shall—(A)report to a designee of an incident commander prior to providing any assistance on a wildland fire; and(B)operate continuously under the direction of the designee while providing assistance on a wildland fire.(c)Certification(1)Criteria(A)In generalThe Secretaries shall certify volunteers to provide assistance for each category of service established under subsection (b).(B)Establishment of criteriaThe Secretaries shall establish criteria for a volunteer to be certified for each category of service.(C)AttendanceAttendance at training conducted under paragraph (2) shall be 1 of the criteria established under subparagraph (B).(D)AssessmentThe Secretaries shall assess the knowledge, skills, or abilities, of a person prior to certifying a person to become a volunteer.(2)Training(A)In generalThe Secretaries shall regularly conduct training for citizens who desire to be certified as volunteers.(B)ContentThe training shall include, at a minimum, a safety component in an effort to minimize inherent threats to volunteers and maximize the safety of a volunteer, to the maximum extent practicable, as a volunteer provides assistance on a wildland fire.(C)FrequencyThe Secretaries shall offer, at a minimum, 1 training session in each State with significant wildfire risk, not less than every 2 years.(3)Identification(A)In generalOn the certification of a volunteer, the Secretary concerned shall provide to the volunteer a means of identification as a volunteer.(B)DisplayA volunteer certified under this section shall display, continuously while assisting in a wildland fire, the means of identification. IIWildfire detection and suppression support201.Wildfire detection equipmentTo the extent practicable, the Secretary concerned shall—(1)expedite the placement of wildfire detection equipment, such as sensors, cameras, and other relevant equipment, in areas at risk of wildfire;(2)expand the use of satellite data to assist wildfire response; and(3)expedite any permitting required by the Secretary concerned for the installation, maintenance, or removal of wildfire detection equipment.202.Grant program for slip-on tank units(a)In generalThe Secretaries shall establish a program to award to an eligible State or unit of local government each year grants to acquire slip-on tank and pump units (referred to in this section as slip-on units) for a surge capacity of resources for fire suppression.(b)Eligibility(1)In generalTo be eligible to receive a grant under this section, a State or unit of local government shall—(A)submit an application at such time, in such manner, and containing such information as the Secretaries may require; and(B)contribute non-Federal funds in accordance with paragraph (2).(2)Cost-share requirementsThe non-Federal share of the cost of acquiring slip-on units using a grant under this section shall be not less than 25 percent.(c)Use of funds(1)In generalGrants awarded under this section shall be used only for the acquisition of not fewer than 30 slip-on units.(2)RestrictionsA recipient of a grant under this section—(A)shall be responsible for the cost of the maintenance and use of the slip-on units; and(B)may not use grant funds for a cost described in subparagraph (A).(d)Requirements for operation of slip-On unitsA recipient of a grant under this section shall—(1)in maintaining and storing the slip-on units—(A)store and mount a slip-on unit on a vehicle only during—(i)a period of extreme fire danger; or(ii)an active wildland fire;(B)designate a vehicle and personnel to be used with each slip-on unit;(C)make any necessary modification to a designated vehicle to ensure compatibility with the use of the slip-on unit;(D)train designated personnel to use the slip-on unit;(E)ensure designated personnel possess elementary wildland fire management skills, including post-fire-front structure-protection tactics; and(F)maintain each slip-on unit in good, usable condition for a period of not fewer than 20 years;(2)during a large, active wildland fire—(A)staff each designated vehicle equipped with a slip-on unit with—(i)a person designated under paragraph (1)(B); and(ii)a trained firefighter, regardless of whether the trained firefighter is paid, volunteer, or off-duty but paid;(B)organize each designated vehicle equipped with a slip-on unit into a team with other designated vehicles under the direction of a qualified task force leader; and(C)use each designated vehicle equipped with a slip-on unit primarily for the purpose of following behind the wildland fire front—(i)to prevent homes from igniting; and(ii)to alert fire engines of structures that have ignited; and(3)comply with any other requirements determined to be necessary by the Secretaries, including any minimum requirements for a slip-on unit and any additional required equipment. 203.Assistance to States for operation of air tankersThe Secretary concerned may provide funding to States to enable States to operate not more than 50 single-engine air tankers if—(1)the single-engine air tanker is government-owned and contractor-operated or government-owned and government-operated;(2)a State receiving funding for a single-engine air tanker under this section shares the cost with the Secretary of the acquisition and operation of the aircraft; and(3)the single-engine air tanker—(A)shall be used for initial attack; and (B)shall not be used for large fire aviation support. 204.Research and development of unmanned aircraft system fire applications(a)DefinitionsIn this section:(1)Covered unmanned aircraft test rangeThe term covered unmanned aircraft test range means a test range that is approved of or designated by the Administrator of the Federal Aviation Administration for the testing of unmanned aircraft systems, as required under section 44803 of title 49, United States Code. (2)Unmanned aircraft systemThe termunmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the operator to operate safely and efficiently in the national airspace system of the Federal Aviation Administration.(b)Joint fire science programThe Secretary of the Interior shall, acting through the Joint Fire Science Program, work with covered unmanned aircraft test ranges to carry out research and development of unmanned aircraft system fire applications.(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of the Interior such sums as are necessary to carry out this section.205.Study on effects of drone incursions on wildfire suppression(a)DefinitionsIn this section:(1)DroneThe term drone means an unmanned aircraft system owned by a private individual or entity.(2)Drone incursionThe term drone incursion means the operation of a drone within any airspace for which the Administrator of the Federal Aviation Administration has issued a temporary flight restriction because of a wildfire.(3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.(b)Study requiredThe Secretary, in consultation with the Secretary of Agriculture, acting through the Chief of the Forest Service, shall conduct a study on the effects of drone incursions on wildfire suppression with respect to land managed by the Department of the Interior or the Department of Agriculture.(c)Study contentsIn conducting the study required under subsection (b), the Secretary shall—(1)determine, for each of the 5 most recent calendar years—(A)the number of occurrences in which a drone incursion interfered with wildfire suppression; and(B)the effect of each occurrence described in subparagraph (A) on—(i)the length of time required to achieve complete suppression;(ii)the effectiveness of aerial firefighting responses; and(iii)the amounts expended by the Federal Government; and(2)evaluate the feasibility and effectiveness of various actions to prevent drone incursions, including—(A)the use of reasonable force to disable, damage, or destroy a drone;(B)the seizure of a drone, including seizure with a net device; and(C)the dissemination of educational materials relating to the effects of drone incursions on wildfire suppression.(d)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing—(1)the findings of the study required under subsection (b); and(2)any recommendations of the Secretary relating to those findings. 206.Study on wildfire detection equipment and integration of artificial intelligence technologies(a)In generalThe Secretaries shall conduct a study on—(1)the effectiveness and limitations on the deployment and application of each wildfire detection equipment technology with respect to detection, confirmation, geolocation, predictability of wildfire spread, suppression resource management, post-fire forensics, and surface rehabilitation;(2)how each technology described in paragraph (1), with proper and timely deployment and use, can provide for the most effective and efficient means of dealing with the threat and the reality of wildland fires;(3)the integration of artificial intelligence with real-time imagery and weather data provided by wildfire detection equipment technology; and (4)how the integration of artificial intelligence described in paragraph (3) can enhance the value of each wildfire detection equipment technology, individually and collectively.(b)Submission and public availabilityNot later than 2 years after the date of enactment of this Act, the Secretaries shall submit to the congressional committees and make publicly available the results of the study conducted under subsection (a).IIIPost-fire recovery support301.Funding for online guides for post-fire assistance(a)Use of services of other agenciesSection 201(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131(a)) is amended—(1)in paragraph (7), by striking the period at the end and inserting ; and; and(2)by adding at the end the following:(8)post-disaster assistance..(b)Funding for online guides for assistanceSection 201 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131) is amended by adding at the end the following:(e)Funding for online guides for assistance(1)In generalThe Administrator of the Federal Emergency Management Agency may enter into a cooperative agreement to provide funding to a State agency established under subsection (c) to establish and operate a website to provide information relating to post-fire recovery funding and resources to a community or an individual impacted by a wildland fire.(2)ManagementA website created under this subsection shall be—(A)managed by the State agency; and(B)suitable for the residents of the State of the State agency.(3)ContentThe Administrator may enter into a cooperative agreement to establish a website under this subsection only to provide 1 or more of the following:(A)A list of Federal, State, and local sources of post-fire recovery funding or assistance that may be available to a community after a wildfire.(B)A list of Federal, State, and local sources of post-fire recovery funding or assistance that may be available to an individual impacted by a wildfire.(C)A technical guide that lists and explains the costs and benefits of alternatives available to a community to mitigate the impacts of wildfire and prepare for potential flooding.(4)CooperationA State agency that enters into a cooperative agreement under this subsection shall cooperate with the Secretary of the Interior, the Secretary of Agriculture, and the Administrator of the Federal Emergency Management Agency in developing a website under this subsection.(5)UpdatesA State agency that receives funding to establish a website under this subsection shall update the website not less than once every 6 years..302.Long-Term Burned Area Recovery account(a)Establishment of accountThere is established in the Treasury of the United States the Long-Term Burned Area Recovery account for the Department of Agriculture.(b)Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2022 and each fiscal year thereafter for the account established by subsection (a) such sums as are necessary to carry out the activities described in subsection (d), not to exceed $100,000,000.(c)Presidential budget requestsFor fiscal year 2023 and each fiscal year thereafter, the Secretary of Agriculture shall submit through the budget request of the President and in accordance with subsection (b), a request for amounts in the Wildland Fire Management appropriation account to carry out the activities described in subsection (d).(d)Authorized activitiesThe Secretary of Agriculture shall use amounts in the account established by subsection (a) for rehabilitation projects—(1)that begin not earlier than 1 year after the date on which the wildfire was contained;(2)that are—(A)scheduled to be completed not later than 3 years after the date on which the wildfire was contained; and(B)located at sites impacted by wildfire on non-Federal or Federal land;(3)that restore the functions of an ecosystem or protect life or property; and(4)not less than 10 percent of the total costs of which are paid for with non-Federal funds.(e)Prioritization of fundingThe Secretary of Agriculture shall prioritize, on a nationwide basis, projects for which funding requests are submitted under this section, based on—(1)downstream effects on water resources; and(2)public safety.303.Prize for wildfire-related invasive species reductionSection 7001(d) of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (16 U.S.C. 742b note; Public Law 116–9) is amended—(1)by striking paragraph (8)(A) each place it appears and inserting paragraph (9)(A);(2)by striking paragraph (8)(B) each place it appears and inserting paragraph (9)(B);(3)by redesignating paragraph (8) as paragraph (9);(4)by inserting after paragraph (7) the following:(8)Theodore Roosevelt Genius Prize for management of wildfire-related invasive species(A)DefinitionsIn this paragraph:(i)BoardThe term Board means the Management of Wildfire-Related Invasive Species Technology Advisory Board established by subparagraph (C)(i).(ii)Prize competitionThe term prize competition means the Theodore Roosevelt Genius Prize for the management of wildfire-related invasive species established under subparagraph (B).(B)AuthorityNot later than 180 days after the date of enactment of the Western Wildfire Support Act of 2021, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a prize competition, to be known as the Theodore Roosevelt Genius Prize for the management of wildfire-related invasive species—(i)to encourage technological innovation with the potential to advance the mission of the National Invasive Species Council with respect to the management of wildfire-related invasive species; and(ii)to award 1 or more prizes annually for a technological advancement that manages wildfire-related invasive species.(C)Advisory board(i)EstablishmentThere is established an advisory board, to be known as the Management of Wildfire-Related Invasive Species Technology Advisory Board.(ii)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary, who shall provide expertise in—(I)invasive species;(II)biology;(III)technology development;(IV)engineering;(V)economics;(VI)business development and management;(VII)wildfire; and(VIII)any other discipline, as the Secretary determines to be necessary to achieve the purposes of this paragraph.(iii)DutiesSubject to clause (iv), with respect to the prize competition, the Board shall—(I)select a topic;(II)issue a problem statement;(III)advise the Secretary regarding any opportunity for technological innovation to manage wildfire-related invasive species; and(IV)advise winners of the prize competition regarding opportunities to pilot and implement winning technologies in relevant fields, including in partnership with conservation organizations, Federal or State agencies, federally recognized Indian Tribes, private entities, and research institutions with expertise or interest relating to the management of wildfire-related invasive species.(iv)ConsultationIn selecting a topic and issuing a problem statement for the prize competition, the Board shall consult widely with Federal and non-Federal stakeholders, including—(I)1 or more Federal agencies with jurisdiction over the management of invasive species;(II)1 or more Federal agencies with jurisdiction over the management of wildfire;(III)1 or more State agencies with jurisdiction over the management of invasive species;(IV)1 or more State agencies with jurisdiction over the management of wildfire;(V)1 or more State, regional, or local wildlife organizations, the mission of which relates to the management of invasive species; and(VI)1 or more wildlife conservation groups, technology companies, research institutions, institutions of higher education, industry associations, or individual stakeholders with an interest in the management of wildfire-related invasive species.(v)RequirementsThe Board shall comply with all requirements under paragraph (9)(A).(D)Administration by the National Invasive Species CouncilThe Secretary, acting through the Director of the National Invasive Species Council, shall administer the prize competition.(E)Judges(i)AppointmentThe Secretary shall appoint not fewer than 3 judges who shall, except as provided in clause (ii), select the 1 or more annual winners of the prize competition.(ii)Determination by SecretaryThe judges appointed under clause (i) shall not select any annual winner of the prize competition if the Secretary makes a determination that, in any fiscal year, none of the technological advancements entered into the prize competition merits an award.(F)Report to CongressNot later than 60 days after the date on which a cash prize is awarded under this paragraph, the Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the prize competition that includes—(i)a statement by the Board that describes the activities carried out by the Board relating to the duties described in subparagraph (C)(iii);(ii)a description of the 1 or more annual winners of the prize competition; and(iii)a statement by 1 or more of the judges appointed under subparagraph (E) that explains the basis on which the 1 or more winners of the prize competition was selected.(G)Termination of authorityThe Board and all authority provided under this paragraph shall terminate on December 31, 2026.; and(5)in paragraph (9) (as so redesignated)—(A)in subparagraph (A), in the matter preceding clause (i), by striking or (7)(C)(i) and inserting (7)(C)(i), or (8)(C)(i); and(B)in subparagraph (B)—(i)in the matter preceding clause (i), by striking or (7)(D)(i) and inserting (7)(D)(i), or (8)(D)(i); and(ii)in clause (i)(VII), by striking and (7)(E) and inserting (7)(E), and (8)(E).